Case 1:19-dm-00003-CMH Document 29-1 Filed 05/06/19 Page 1 of 8 PageID# 453



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA

In re: Grand Jury Subpoena,)
                           )                         DECLARATION
CHELSEA MANNING,           )
                           )                         19-1287-cv
Subpoenaed Party.          )
___________________________)



1. My name is Chelsea Elizabeth Manning. I am competent to be a witness, and I

   possess personal knowledge of the facts set forth below.

2. Currently I am confined at the Alexandria Detention Center (“ADC”), in Alexandria,

   Virginia, following a finding of civil contempt on March 8, 2019, for refusing to

   cooperate in a grand jury investigation that I believe relates to events already

   disclosed in exhaustive testimony in 2013, including the extent of my knowledge.

3. Initially, after arriving at ADC, the jail placed me in Administrative Segregation

   (“adseg”) status, despite the stated concerns of myself and my legal representatives

   regarding the effects of prolonged isolation compounding the trauma I suffered in a

   year of solitary confinement during my previous time in confinement. I stayed on

   adseg for 28 days, without any misbehavior or ill will on my or anyone else’s part to

   rationalize such isolation. This isolation caused extraordinary pain for me.

4. While in adseg, I suffered many of the ill effects of prolonged isolation as described

   by former United Nations Special Rapporteur on Torture Juan Mendez. For instance,

   consistent with the research of former Harvard Medical School professor Stuart

   Grassian, I experienced difficulty keeping attention on anything, sometimes referred

   to as a “dissociative stupor.” Thinking and concentrating get harder. Anxiety,



                                                                                        Page 1 of 8
Case 1:19-dm-00003-CMH Document 29-1 Filed 05/06/19 Page 2 of 8 PageID# 454



   frustration with minor things, irritation, and a spiraling inability to tolerate each

   symptom take hold. At one point I started feeling ill during a short visit in a non-

   contact visit booth while struggling to have even a normal conversation. After weeks

   of under-stimulation, I became nauseated with vertigo and vomited on the floor,

   ending my visit prematurely. Such symptoms make up what Grassian describes as a

   special psychiatric syndrome caused by prolonged solitary confinement. Many of the

   effects last permanently after only fifteen (15) days of isolation.

5. After public outcry and pressure, the ADC released me into general population

   (“GP”) after 28 days of isolation.

6. After two months of confinement, and using every legal mechanism available so far, I

   can - without any hesitation - state that nothing that will convince me to testify

   before this or any other grand jury for that matter. This experience so far only proves

   my long held belief that grand juries are simply outdated tools used by the federal

   government to harass and disrupt political opponents and activists in fishing

   expeditions. Without committing a federal crime, and after exhaustive testimony at a

   trial several years ago, I am again ripped from my life by a vindictive and politically-

   motivated investigation and prosecution. The way I am being treated proves what a

   corrupt and abusive tool the grand jury truly is. With each passing day my

   disappointment and frustration grow, but so too do my commitments to doing the

   right thing and continuing to refuse to submit.

7. My decision not to testify before grand juries is rooted in the study of history and

   philosophical principles. Many times in this nation’s history, people who speak out or

   express dissent against the government face disproportionate repression. One of the


                                                                                           Page 2 of 8
Case 1:19-dm-00003-CMH Document 29-1 Filed 05/06/19 Page 3 of 8 PageID# 455



   most common tools to silence dissent, the grand jury, attempts to sow distrust within

   activists’ organizations and communities through secrecy and compelling exhaustive

   and redundant testimony aimed at identifying other members of that community.

8. I understand that this grand jury related to my disclosures of classified and

   unclassified but sensitive information and records in 2010. I acted alone in these

   disclosures. The government is still preoccupied with punishing me, despite a court-

   martial, sentence, and presidential commutation nearly two years ago. This can be

   seen in statements and actions by several administration officials, especially the

   current secretary of state, who threatened Harvard University over a low-paid

   speaking engagement in 2017, when he was Director of Central Intelligence. This

   speaks compellingly to my rationale for both my disclosures, for which I already

   served time, and my present refusal to cooperate with an increasingly frightening and

   untrustworthy government. Let me state clearly, again, that my actions were my own.

9. I believe my principles allow me to focus on helping others, and to challenge the use

   of power to coerce or manipulate people. Such coercive power forms what I define as

   “violence,” and the “threat of violence” which powerful institutions attempt to

   accumulate to obtain more power.

10. I do not believe, nor do I possess any reasonable evidence to believe that participating

   in this grand jury could lead to any new theories of criminal liability for any person. I

   took responsibility for my actions over six years ago. I find it difficult to comprehend

   that the Department of Justice believes that my redundant testimony could actually

   provide any value to an investigation. Their stated reasons appear disingenuous at

   best and outright malicious at worst. The government’s theories contradict not only


                                                                                        Page 3 of 8
Case 1:19-dm-00003-CMH Document 29-1 Filed 05/06/19 Page 4 of 8 PageID# 456



   my testimony, but the forensic evidence the military possesses. Therefore, I suspect

   they are simply interested in previewing my potential testimony as a defense witness,

   and attempting to undermine my testimony without the benefit of reviewing forensic

   evidence. This justifies my theory that participating in this investigation functions

   simply to abuse the justice system for political ends.

11. I believe this grand jury seeks to undermine the integrity of public discourse with the

   aim of punishing those who expose any serious, ongoing, and systemic abuses of

   power by this government, as well as the rest of the international community.

   Therefore, participating in this fishing expedition - which potentially exposes other

   innocent people to the grand jury process - would constitute an unjustifiable and

   unethical action. Now, after sustaining serious psychological injury from my current

   confinement, I don’t wish to expose any other person to the trauma and exhaustion of

   civil contempt or other forms of prison or coercion.

12. In jail at ADC, I try every day to maintain my physical, mental, and intellectual

   capacities, as well as some modicum of human dignity. I live a quiet social life in a

   housing unit that holds a dozen people, who rotate frequently. I try to occupy myself

   with crossword and sudoku puzzles in the absence of good reading material. I try to

   stay positive despite the aftermath of isolation and the knowledge that my life once

   again is put on hold for a few more years, potentially. With limited books, I read what

   I can, though most are books that are either already read by me or are simply bad. I

   am re-accustomed to the intrusion and lack of privacy of frequent searches and heavy

   surveillance.




                                                                                        Page 4 of 8
Case 1:19-dm-00003-CMH Document 29-1 Filed 05/06/19 Page 5 of 8 PageID# 457



13. I arrived at ADC with concerns and anxiety about my physical health, particularly so

   soon after gender confirmation surgery in October. My post-surgery regimen requires

   delicate and regular self-care at least twice daily, including the use of anti-bacterial

   soap and dilators. Otherwise, I risk serious medical complications, including

   permanent injury or deadly infections. I worry about dilating in an environment rife

   with poor hygiene and with limited time and no privacy. I worry about seeing medical

   professionals with knowledge about post-operative care if complications develop,

   which I have reason to think has already happened. I worry about regular access to

   daily hormones. Unfortunately, despite initial assurances by jail and U.S. Marshal

   Service (“U.S.M.S.”) officials, such efforts normally come slower and are very

   limited. It appears that I have already developed some complications during my stay

   at ADC. Medical staff acknowledges they lack expertise to examine or assist me

   appropriately, In response, I requested outside professionals at my own expense over

   three weeks ago. Despite this, I remain unseen by a professional competent to treat

   me. Every passing day further complicates my medical care and health, exposing me

   to permanent, intractable complications. The intrinsic bureaucracy and formality of

   ADC and USMS policy risks me to permanent harm. I do not know how serious these

   complications are, but I may need costly reparative surgery upon my release, causing

   me even more permanent injury and psychological harm, not to mention the

   expensive medical bills.

14. In an ideal world, agreeing to cooperate would avoid this situation, however, this

   government abuses the grand jury process, and forces me to choose between an




                                                                                         Page 5 of 8
Case 1:19-dm-00003-CMH Document 29-1 Filed 05/06/19 Page 6 of 8 PageID# 458



   unethical decision and suffering intimate and permanent consequences for doing the

   right thing. I am not willing to compromise for my own physical benefit.

15. This decision comes at an overwhelming cost, My physical and mental health

   deteriorate rapidly in conditions normally reserved for short term confinement. I am

   almost entirely without sunlight. My skin regularly breaks out from bacterial

   infections. I gain weight due to poor nutrition, currently at nearly twenty pounds since

   March.

16. Sleep and concentration remain difficult. Mental health access remains limited,

   without access to comprehensive treatment for complex post-traumatic stress —

   stemming in part from previous confinement conditions.

17. My business now falters, without me able to appear at speaking engagements or

   professional consultations. I recently laid off a valuable and trusted employee.

   Numerous existing contracts remain vulnerable, likely needing renegotiation or

   outright cancellation. My friends and colleagues suffer from the impact of my

   absence, causing me to worry endlessly about their health and well being. I missed

   the premier event of a documentary about my commutation in which dozens of my

   friends reunited afterward.

18. I sometimes see visitors, but only in a non-contact booth, with inches of glass

   between us. This makes visitation uncomfortable, surreal, and saddening.

19. I receive between dozens and several hundred letters a day. I lack the resources or

   time to respond to even a small fraction of these. The impact on my friends and

   supporters feels overwhelming and makes me feel lonely.




                                                                                      Page 6 of 8
Case 1:19-dm-00003-CMH Document 29-1 Filed 05/06/19 Page 7 of 8 PageID# 459



20. I receive enormous support from all around the world. My family and close friends all

   support me and express their pride of me. It’s emotionally overwhelming sometimes

   to see their unwavering generosity. I receive warmth and strength from colleagues,

   educators, lawyers, diplomats, activists, factory workers, veterans, journalists, union

   leaders, store clerks, gardeners, chefs, airplane pilots, and politicians from all across

   the U.S. and the world at large, every class, culture, and age imaginable.

21. Despite the heartbreak and hardship, cooperation with this grand jury is simply not an

   option. Doing so would mean throwing away all of my principles, accomplishments,

   sacrifices, and erase decades of my reputation - an obvious impossibility.

22. As before, I cannot regain the lost time - which may again extend to years. Repairing

   the damage to my relationships and both my physical and mental health might never

   come to pass. Whatever one might make of my principles and decisions, I shall

   continue to make hard choices and sacrifices rather than relinquish my ethical

   positions in exchange for mere trinkets of personal gain or self-pleasure in the form of

   being released.

23. Over the past decade, I grappled with bouts of depression. I can think of nothing that

   could exacerbate those struggles more than pretending to live as someone I am not

   once again, and turning my back on everything I care about and fight for. Jail, and

   prison, exist as an archaic institution hiding the basest stream of dehumanizing and

   humiliating behaviors by the government — a trail of mounting loss and pain. Here,

   behind the event horizon, I remain certain that losing the approval, trust, and

   acceptance of my friends, family, and supporters would make this situation worse.




                                                                                        Page 7 of 8
Case 1:19-dm-00003-CMH Document 29-1 Filed 05/06/19 Page 8 of 8 PageID# 460



24. I wish to return home. I want to return to my work — writing, speaking, consulting,

   and teaching. The idea I hold the keys to my own cell is an absurd one, as I face the

   prospect of suffering either way due to this unnecessary and punitive subpoena: I can

   either go to jail or betray my principles. The latter exists as a much worse prison than

   the government can construct.

25. I digress a bit - but the point is, I’m not going to change my mind. Not now, not ever.

   So be it.

        I declare under penalty of perjury of the laws of the United States that the
        foregoing is true and correct to the best of my knowledge.



Dated: May 5, 2019
       Alexandria, VA




                                                                                       Page 8 of 8
